Oo co s~J CO wr FB GF BR sme

NM MB 8h 8 RO ORD BO BRD BD pe pa ph kum mama ak
CO mF OO wm BO ON OSS DS ee

Case 2:19-cv-02015-JCM-VCF Document1 Filed 11/20/19 Page 1 of 6

BRUCE SCOTT DICKINSON, ESQ.
Nevada Bar No. 002297

JAMIESON N. POE, ESQ.

Nevada Bar No. 008228

STEPHENSON & DICKINSON, P.C.
2820 West Charleston Boulevard, Suite B-17
Las Vegas, Nevada 89102

Telephone: (702) 474-7229

Facsimile: (702) 474-7237

email: admin@sdlawoffice.net

Attorneys for Defendant
Horizon Global Americas, fre.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

ELVIRA MELENDEZ, an Individual, CASE NO.

Plaintiff,
District Court Case No. A-18-784890-C
VS.
NOTICE OF REMOVAL
HORIZON GLOBAL AMERICAS, INC.; ROE
1 — Trailer Manufacturer; ROE 2 — Hitch
Manufacturer; DOES II-X, inclusive; and ROE
CORPORATIONS IV-X, inclusive,

Defendants.

 

 

 

 

HORIZON GLOBAL AMERICAS, INC.’S NOTICE OF REMOVAL
COMES NOW Defendant HORIZON GLOBAL AMERICAS, INC., by and through its
counsel, the law firm of STEPHENSON & DICKINSON, P.C., hereby submits this Notice of
Removal of Action to the United States District Court for the District of Nevada pursuant to 28
US.C. § 1332 and 28 U.S.C. § 1446.
Removal is appropriate pursuant to 28 U.S.C. § 1446(b) because this Court has original
jurisdiction over this litigation pursuant to 28 U.S.C. § 1332; the matter in controversy exceeds the

$75,000.00 requirements of § 1332 as based upon Plaintiffs alleged damages, exclusive of interest

1

 
Oo fC ~S O  & WwW Ne

NB RO RD BO RD OR mre eh pe
co ~~) AN hw BlUwHULULN GO lUlUOUlUCOOUUlUMmOUUUl ODN

 

 

Case 2:19-cv-02015-JCM-VCF Document1 Filed 11/20/19 Page 2 of 6

and costs; and diversity jurisdiction exists between Plaintiff and Defendant, on the following
grounds:

1 NOTICE OF REMOVAL
A) Factual Background:
i. On November 21, 2018, Plaintiff filed a complaint against Maikel Garcia, Rafael
Construction and FCA US. The action was filed in the Eighth Judicial District Court, Clark County,
Nevada, On May 23, 2019, an amended complaint was filed naming Jose Rodriguez and Draw-Tite,
Inc. as defendants. (HGA was later substituted as the correct party in place of Draw-Tite.) A
complete copy of the state court pleadings is included with the filing of the Index of Pleadings from
State Court Action filed and served concurrently herewith. An additional copy of the Index (without
attachments) is attached to this Notice as Exhibit A, as required by 28 U.S.C.
§ 1446(a). A copy of the Plaintiff's Complaint is attached as Exhibit B. A copy of the Plaintiff's
Amended Complaint is attached as Exhibit C.
2, The action arises out of a motor vehicle accident which occurred on March 18, 2018. In her
complaints, Plaintiff alleged that she was travelling westbound on Lake Mead Boulevard as Mr.
Garcia was driving eastbound on Lake Mead Boulevard. As the vehicles approached each other, the
complaints allege that a trailer which was attached to Mr. Garcia’s Dodge Ram pickup began to
come loose, fishtail, and ultimately strike Plaintiff's automobile. The complaints alleged that Mr.
Garcia was negligent in operating his pickup truck; that the accident occurred while he was in the
course and scope of his employment with Rafael Construction; that Mr. Rodriguez was negligent for
not using due care in attaching the trailer to the pickup truck; that FCA was liable for defects in the
pickup truck; and that HGA was liable for defects in the trailer ball, ball mount, and hitch pin. See
Exhibit C at 7 9-23.
B) Diversity Jurisdiction — Amount in Controversy:
3, The Plaintiff's injuries include multiple fractures to her ribs and arms as well as a closed head
injury. She was hospitalized for five days. Her N.R.C.P. 16.1 disclosure computation of damages

lists medical bills in the amount of $252,823.16. She alleges general damages for pain and suffering

 
Oo CO “FOB WO RR OH Ne

hNe BS BO BO SH BKB RD ORDO mmm meh pat
Co s DH CF F&F BW HM KF CS Oo Ce MH RUUD US

 

 

Case 2:19-cv-02015-JCM-VCF Document1 Filed 11/20/19 Page 3 of 6

as well as loss of enjoyment of life at over $1,000,000.00. It is respectfully submitted that the
amount in controversy for diversity jurisdiction has been met.
C) Diversity Jurisdiction — Plaintiffs and HGA are Diverse:
4, Plaintiff's complaints allege that she is a resident of Nevada. HGA maintains its principal
place of business in Michigan. HGA is incorporated in Michigan. Thus, Plaintiff and HGA are
diverse.
5. In the state court case, Mr. Garcia; Rafael Construction, FCA and Mr. Rodriguez have been
dismissed. The dates that these defendants were dismissed are as follows:

A) Mr. Garcia: September 12, 2019;

B) Rafael Construction: June 5, 2019;

C) FCA: October 11, 2019; and,

D) Mr. Rodriguez: November 19, 2019.
The orders dismissing these defendants are attached as composite Exhibit D.
6, Therefore, HGA respectfully submits that complete diversity exists between the remaining
parties to the case, Plaintiff and HGA.
D) Removal is Timely:
7. 28 U.S.C. § 1446 (b)(3) states that a notice of removal may be filed within 30 days after
receipt by the defendant of an amended pleading, motion, order or other paper from which it may
first be ascertained that the case is one which is or has become removable. 28 U.S.C. § 1446 (c)(1)
provides that a case may not be removed on the basis of diversity Jurisdiction more than one year
after commencement of the action.
8. On November 19, 2019, the court entered a minute order granting Mr. Rodriguez motion for
good faith settlement, thereby dismissing him from the case. The court’s minute order acts as an
“other paper” from which HGA ascertained that the case has become removable as all of the other
defendants have been dismissed as the only two remaining defendants (Plaintiff and HGA) are
diverse. November 21, 2019 would be the one-year anniversary of the case. Thus, this Notice of

removal falls within the one-year time limitation.

 
 

SO FS =F ON rR BO ON

N BS Bo BN BD RO ODO meh keh beh mh fh
C —~F ON th fe NOU RE UMNO a ORO Ne

 

 

Case 2:19-cv-02015-JCM-VCF Document 1 Filed 11/20/19 Page 4 of 6

H. CONCLUSION/PRAYER FOR RELIEF

WHEREFORE, Defendant Horizon Global Americas, Inc. removes the above-captioned

action to the United States District Court for the District of Nevada,

DATED this A H day of November, 2019.

By:

pic INSON, P.C.

STEPHENSO
bok
BRUCE ts INSON. ESQ.
Nevada Bar No. 002297

JAMIESON N. POE, ESQ.

Nevada Bar No. 008228

2820 West Charleston Boulevard, Suite B-17
Las Vegas, Nevada 89102

P; (702) 474-7229

F: (702) 474-7237

Attorneys for Horizon Global Americas, Inc.

 
 

0 CO “SO wl BR ORDO

Bo BO Re ORD BS ROR ODOR mah
Cs OO FR ROH ONO ONO ON i OG

 

 

Case 2:19-cv-02015-JCM-VCF Document1 Filed 11/20/19 Page 5 of 6

CERTIFICATE OF SERVICE
Pursuant to F.R.C.P. 5(b), I hereby certify that 1 am an employee of STEPHENSON &
DICKINSON and that on this Way of November, 2019, I caused to be served a copy of the
foregoing: DEFENDANTS HORIZON GLOBAL AMERICAS, INC.’S NOTICE OF REMOVAL

on the party(s) set forth below by:

“es

‘
an, Electronic service

Placing an original or true copy in a sealed envelope placed for collection
and mailing in the United States Mail, at Las Vegas, Nevada, postage
prepaid, following ordinary business practices

Case Management/Electronic Case Filing

Hand Delivery ~ Receipt of Copy

addressed as follows:

Al Lasso, Esq. G. Mark Albright, Esq.
Evan K. Simonsen, Esq. Jorge L. Alvarez, Esq.
EASSO INJURY LAW, LEC. ALBRIGHT, STODDARD,
10101 Park Run Drive, Suite 150 WARNICK & ALBRIGHT 801 South Rancho
Las Vegas, NV 89145 Drive, Suite D-4
al@lassoinjurylaw.com Las Vegas, NV 89106
evan@lassoinjurylaw.com gma@albrightstoddard.com
Attorneys for Plaintiff jalvarez@albrightstoddard.com
Attorneys for Defendant
Jose Ravelo Rodriguez

 

 

| Re SEEENSOR ERIN

te

 
—

Case 2:19-cv-02015-JCM-VCF Document1 Filed 11/20/19 Page 6 of 6

INDEX OF EXHIBITS
Exhibit A: State Court Index and Record
Exhibit B: = Plaintiffs’ Complaint
Exhibit C: Plaintiffs’ First Amended Complaint
Exhibit D Stipulation and Order for Dismissal of Defendant Maikel Torres Garcia with
Prejudice; Stipulation and Order to Dismiss Rafael Construction, Inc.; Order Granting Defendant

FCA US LLC’s Motion for Good Faith Settlement Determination and Order Barring Further
Claims; and Court Minutes Granting Defendant Jose Ravelo Rodriguez’s Motion for Good Faith

oC © ~s HR ta & GW

BM BR BP RD RD RD ORD OB BR Pathak th hhh th aa
oo os! ONO Ot Of UW UND! OSS SO ee aN

 

 

Settlement

 
